Citation Nr: 1043249	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) prior to April 
9, 2007.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July to October 1991 and 
from February 2003 to July 2004.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March and May 2005, and January 2007 
rating decisions of the RO that granted service connection for 
PTSD and assigned a disability evaluation of 50 percent effective 
on July 26, 2004, and granted service connection for the 
Veteran's hemorrhoids, nail disability, right middle finger 
disability and left foot disability, each evaluated as 
noncompensable.  

In July 2007, the RO increased the evaluation of the Veteran's 
PTSD to 70 percent disabling, effective on April 9, 2007.

In a December 2009 decision, the Board, in pertinent part, denied 
the Veteran's claim for an initial disability rating in excess of 
50 percent for the service-connected PTSD prior to April 9, 2007.  

The Veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court), which issued an October 2009 Order 
granting the Joint Motion of the Parties, vacating, the Board's 
decision in part and remanding the issue of an initial rating in 
excess of 50 percent for the service-connected PTSD prior to 
April 9, 2007 for compliance with the terms of the Joint Motion.

The Veteran recently requested that a total rating based on 
individual unemployability by reason of service-connected 
disability be assigned because he had stopped working.  This 
matter is referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the October 2009 Joint Motion, the parties agreed that the 
Board had failed to adequately discuss all the relevant evidence 
in finding that the Veteran was not entitled to an initial 
disability rating in excess of 50 percent prior to April 9, 2007 
for the service-connected PTSD.

The crux of the problem was noted by the Joint Motion to have 
been the failure to address whether the Veteran had deficiencies 
in most areas such as work, school, family relations, judgment, 
thinking or mood as required under 38 C.F.R. § 4.130; Diagnostic 
Code (DC) 9440 for the assignment of a 70 percent rating during 
the pertinent period of time.  The parties agreed that the Board 
had cited to selective evidence for the period in question.  

In addition, the Joint Motion found that the Board had failed to 
analyze or weigh the probative value of the December 2004 VA 
examination in assigning a GAF score of 35 and finding that the 
Veteran's occupational functioning appeared  to be severely 
impaired by his current PTSD symptoms as he struggled to 
concentrate and suppress his explosive anger on the job and that 
the Veteran was unable to function "occupationally or socially 
since his return from Iraq."  

In addition, the Joint Motion identified a May 2005 VA progress 
note that indicated the Veteran's concern that he would 'lose it' 
with his clients in his job as a probation officer and a June 
2005 progress note that noted his concern about carrying a gun 
and having a parolee trigger his rage.  

In addition, the Joint Motion noted that the Board had failed to 
address a September 2006 private examination report that assigned 
a GAF score of 35 and noted that the Veteran had panic attacks 
every day, almost constantly at work and had missed 5 to 6 days 
of work per month.  The report also was noted to state that the 
Veteran was "totally socially isolated" with a poor working 
memory and an extremely poor recent memory.  

In addition, the Joint Motion found the Board's discussion of the 
Veteran's homicidal ideation to be "problematic" and inaccurate 
to the extent it was described as being occasional without 
current intent or plan to harm.  

The Board was also noted to have ignored the findings of the 
December 2004 VA examination that the Veteran expressed frequent 
instances of homicidal ideation and was uncertain about whether 
he would be able to prevent himself from performing acts of 
behavioral destruction.  

The Board also failed to discuss the Veteran's own statements 
that he constantly had homicidal thoughts and had choked his son.  

In addition, the Joint Motion noted that the Board had failed to 
address relevant evidence in its assessment of the Veteran's 
family relations.  This included the statements of the Veteran's 
wife who noted that they argued daily and  that the children were 
afraid of him and a "buddy" statement that noted the wife's 
fear that he would hurt himself or one of the children and the 
Veteran's talk about killing himself and others because of guilt.  
It also was noted that the Board failed address how the use of 
medication caused an inability and lack of desire to have sexual 
relations with his wife.  

In addition, the Joint Motions noted that the Board failed to 
address relevant evidence including an examination finding that 
the Veteran had great difficulty concentrating on important 
tasks, a January 2005 statement that the Veteran felt depressed 
and worthless, a June or July 2006 statement that the Veteran had 
changing moods ranging from anxious to sad and tearful and a 
March 2007 statement that the Veteran experienced frequent and 
intense mood swings and spent a lot of time thinking about 
killing or harming himself.  

In order to afford a complete review in connection with the 
Veteran's claim for increase, the Board finds that additional 
development of the record is required prior to further appellate 
consideration.  

Accordingly, this remaining matter on appeal is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to his treatment for 
the service-connected PTSD since 2007.  
Based on his response, the RO should take 
all indicated action to obtain copies of 
the records from any identified treatment 
source.  

The RO also should notify the Veteran that 
he may submit addition evidence in support 
of his claim for a rating higher than 50 
percent for the service-connected PTSD 
prior to April 9, 2007.  

The RO in this regard should ask the 
Veteran to provide up-to-date information 
concerning his employment status and 
documentation to support his assertions 
about having significant industrial 
inadaptability due to the service-connected 
PTSD since service.  

 3.  The RO then should schedule the 
Veteran for a VA examination in order 
ascertain the current severity of the 
service-connected PTSD.  

The claims folder should be made available 
to the examiner for review.  Any indicated 
testing should be performed in connection 
with the examination.  

The VA should elicit from the Veteran and 
record a complete medical and industrial 
history referable to the service-connected 
PTSD.  

The examiner in this regard should provide 
a complete listing of the disabling 
manifestations referable to the service-
connected PTSD, to include the extent of  
any occupational and social impairment in 
terms of the Rating Schedule.   This should 
include whether he is experiencing near 
continuous panic or depression, impaired 
impulse control with unprovoked 
irritability or periods of violence, 
difficulty in adjusting to stressful 
situations in work setting or an inability 
to establish and maintain effective 
relationships.   

The VA examiner should report a full multi-
axial diagnosis with a GAF score reported 
on Axis V.  

3.  Following completion of the above 
development (and after undertaking any 
additional development deemed warranted by 
the record), the RO should readjudicate the 
Veteran's claim in light of all relevant 
evidence and governing legal authority and 
precedent.  In any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnish with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


